--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1


CHANGE OF CONTROL EMPLOYMENT AGREEMENT


AGREEMENT by and between LandAmerica Financial Group, Inc., a Virginia
corporation (the “Company”), and ____________ (the “Executive”), dated as of the
1st day of January, 2008.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other
corporations.  Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.            Certain Definitions.


(a)            “Board” shall mean the Board of Directors of the Company.  In the
event the Company is no longer traded on an established securities market and
any parent of the company is publicly traded, Board shall mean the Board of
Directors of the publicly traded parent corporation.


(b)            “Change of Control Period” shall mean the period commencing on
the date hereof and ending on the date one year after the date hereof; provided,
however, that on each annual anniversary of the date hereof (each annual
anniversary shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Change of Control Period shall be automatically
extended so as to terminate one year from such Renewal Date, unless at least 60
days prior to the Renewal Date the Company shall give notice to the Executive
that the Change of Control Period shall not be so extended.


(c)            “Code” shall mean the Internal Revenue Code of 1986, as amended.


(d)            “Effective Date” shall mean the first date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control (as
defined in Section 2) occurs.  Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that

 


--------------------------------------------------------------------------------



such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.


(e)            “Subsidiary” shall mean any corporation that is directly, or
indirectly though one or more intermediaries, controlled by the Company.


2.            Change of Control.  For the purpose of this Agreement, a “Change
of Control” shall mean:


(a)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction, which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or


(b)            Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
con­sents by or on behalf of a Person other than the Board; or


(c)            Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the

 

Page 2

--------------------------------------------------------------------------------



Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or


(d)            Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, for purposes of subsection (a) of this Section 2,
a Change of Control shall not be deemed to have taken place if, as a result of
an acquisition by the Company which reduces the Outstanding Company Common Stock
or the Outstanding Company Voting Securities, the beneficial ownership of a
Person increases to 20% or more of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities; provided, however, that if a Person shall
become the beneficial owner of 20% or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities by reason of share purchases
by the Company and, after such share purchases by the Company, such Person
becomes the beneficial owner of any additional shares of the Outstanding Company
Common Stock or the Outstanding Company Voting Stock, for purposes of subsection
(a) of this Section 2, a Change of Control shall be deemed to have taken place.


3.            Employment Period.  If the Executive is employed by the Company
and/or a Subsidiary on the Effective Date, the Company hereby agrees to continue
to employ and to cause such Subsidiary to continue to employ the Executive, and
the Executive hereby agrees to remain in the employ of the Company and/or such
Subsidiary, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the third anniversary of
such date (the “Employment Period”).  For purposes of this Agreement, unless
expressly limited to LandAmerica Financial Group, Inc., “Company” hereinafter
shall mean each of LandAmerica Financial Group, Inc. and/or any of its
Subsidiaries or affiliated companies that employ the Executive.  As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.


4.            Terms of Employment.


(a)            Position and Duties.


(i)            During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities

 

Page 3

--------------------------------------------------------------------------------



shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned at any time during the 120-day
period immediately preceding the Effective Date and (B) the Executive’s services
shall be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
such location.


(ii)            During the Employment Period, and excluding any periods of paid
time off to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


(b)            Compensation.


(i)            Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid at a
monthly rate, at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company in respect of the 12-month period immediately preceding
the month in which the Effective Date occurs.  During the Employment Period, the
Annual Base Salary shall be reviewed no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date and
thereafter at least annually.  Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement.  Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased.


(ii)            Annual Bonus.  In addition to Annual Base Salary, the Executive
shall be awarded, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the Executive’s
highest bonus under annual incentive plans of the Company or any comparable
bonus under any predecessor or successor plan, for the last three full fiscal
years prior to the Effective Date (annualized in the event that the Executive
was not employed by the Company for the whole of such fiscal year) (the “Recent
Annual Bonus”).  Each such Annual Bonus shall be paid no later than the end of
the third month of the fiscal year next following the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus.

 

Page 4

--------------------------------------------------------------------------------





(iii)               Incentive, Savings and Retirement Plans.  During the
Employment Period, the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
applicable generally to other peer executives of the Company, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company.


(iv)            Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under written welfare
benefit plans, practices, policies and programs provided by the Company
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such written plans, practices, policies and programs
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company.  To the extent required by Code Section 409A (i) a reimbursement
made under this section shall be paid by December 31 of the calendar year
following the calendar year in which the reimbursed expense is incurred and (ii)
no reimbursement or in-kind benefit provided under this section during one
calendar year shall affect the expenses eligible for reimbursement or in-kind
benefits provided during another calendar year.


(v)            Expenses.  During the Employment Period the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable written policies, practices
and procedures of the Company in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company.  Reimbursement shall occur on or before
December 31 of the calendar year following the calendar year the applicable
expense is incurred.  No reimbursement provided under this Section 4(b)(v)
during one calendar year shall affect the expenses eligible for reimbursement
during another calendar year


(vi)            Fringe Benefits.  During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, tax and
financial planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable written plans, practices, programs and policies

 

Page 5

--------------------------------------------------------------------------------



of the Company and its affiliated companies in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company. Any reimbursement made
under this section shall occur on or before December 31 of the calendar year
following the calendar year the applicable expense is incurred.  No
reimbursement or in-kind benefit provided under this Section 4(b)(vi) during one
calendar year shall affect the expenses eligible for reimbursement or in-kind
benefits provided during another calendar year.


(vii)               Office and Support Staff.  During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as provided generally at any time thereafter with
respect to other peer executives of the Company.


(viii)                  Paid Time Off.  During the Employment Period, the
Executive shall be entitled to paid time off in accordance with the most
favorable plans, policies, programs and practices of the Company and its
affiliated companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company.


5.            Termination of Employment.


(a)            Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean that the Executive is unable, by reason of physical or
mental incapacity, to perform Executive’s duties to the Company on a full-time
basis for a period longer than 3 consecutive months or more than 6 months in any
consecutive 12-month period. The existence of a Disability shall be determined
by the Board of Directors of the Company, based upon due consideration of the
opinion of the Executive’s personal physician or physicians and of the opinion
of any physician or physicians selected by the Board of Directors for these
purposes.  If the Executive’s personal physician disagrees with the physician
retained by the Company, the Board of Directors will retain an impartial
physician selected by the Executive’s personal physician and the Company’s
physician and the opinion of the impartial physician shall be binding upon the
Company and the Executive.  The Executive shall submit to examination by any
physician or physicians so selected by the Board of Directors, and shall
otherwise cooperate

 

Page 6

--------------------------------------------------------------------------------



with the Board of Directors in making the determination contemplated hereunder,
such cooperation to include, without limitation, consenting to the release of
information by any such physician(s) to the Board of Directors.


(b)            Cause.  The Company may terminate the Executive’s employment
during the Employment Period for Cause.  For purposes of this Agreement, “Cause”
shall mean:


(i)            the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or


(ii)            the willful engaging by the Executive in illegal conduct or
gross misconduct, which is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.


(c)            Good Reason; Window Period.  The Executive’s employment may be
terminated (i) during the Employment Period by the Executive for Good Reason or
(ii) during the Window Period by Executive without any reason.  For purposes of
this Agreement, “Window Period” shall mean the 30-day period immediately
following the first anniversary of the Effective Date.  For purposes of this
Agreement, “Good Reason” shall mean:


(i)            the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company, which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not

 

Page 7

--------------------------------------------------------------------------------



taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;


(ii)            any failure by the Company to comply with any of the provisions
of Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;


(iii)            the Company’s requiring the Executive to be based at any office
or location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;


(iv)            any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or


(v)            any failure by the Company to comply with and satisfy Section
11(c) of this Agreement.


For purposes of this Section 5(c), any good faith determina­tion of “Good
Reason” made by the Executive shall be conclusive.


Executive’s mental or physical incapacity following the occurrence of an event
described in clauses (i) through (v) shall not affect Executive’s ability to
terminate for Good Reason and Executive’s eligibility for retirement shall not
be a basis to deny benefits payable to Executive under this Agreement following
his resignation for Good Reason if Executive otherwise has Good Reason to
resign.


(d)            Notice of Termination.  Any termination by the Company for Cause,
or by the Executive during the Window Period or for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(b) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than thirty days after the giving
of such notice).  The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.


(e)            Date of Termination.  “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive during the Window

 

Page 8

--------------------------------------------------------------------------------



Period or for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.


6.            Obligations of the Company upon Termination.


(a)            During the Window Period. If, during the Employment Period, the
Executive shall terminate employment without any reason during the Window
Period:


(i)            the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination, except as provided in Section 6(f)
of this Agreement the aggregate of the following amounts:


(A)            the sum of (1) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid and (2) the product of
(x) the higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred (and annualized for any fiscal year consisting of less than twelve full
months or during which the Executive was employed for less than 12 full months),
for the most recently completed fiscal year during the Employment Period, if any
(such higher amount being referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, in
each case to the extent not theretofore paid (the sum of the amounts described
in clauses (1) and (2) shall be hereinafter referred to as the “Accrued
Obligations”);  and


(B)            the amount equal to the sum of (x) the Executive’s Annual Base
Salary and (y) the Highest Annual Bonus;


(ii)            for the period from Executive’s Date of Termination through
December 31 of the second calendar year following the calendar year of
Executive’s Date of Termination, the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies and their families at a cost to the
Executive no greater than the cost the Executive would have paid for such
benefits if he had remained employed, provided, however, that (i) if
continuation is not possible under the terms of the applicable plan, program,
practice or policy, then the Company shall pay in cash in a lump sum within
thirty (30) days following Executive’s Date of Termination an amount equal to
the present value of the contributions the Company would have made thereunder on
behalf of Executive and/or Executive’s family for the period from Executive’s
Date of Termination through December 31 of the second calendar year

 

Page 9

--------------------------------------------------------------------------------



following the calendar year of Executive’s Date of Termination, calculated using
(a) Company contribution levels in effect on the Date of Termination and (b) a
present value discount rate, equal to 120% of the Federal short-term rate (using
monthly compounding) as defined in Section 1274(d) of the Code and as published
for the month immediately preceding the month of payment; and (ii) if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of
eligibility.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until 3 years after the Date of Termination and to have
retired on the last day of such period.  To the extent required by Code Section
409A, (i) a reimbursement made under this section shall be paid by December 31
of the calendar year after the calendar year in which the reimbursed expense is
incurred and (ii) no reimbursement or in-kind benefit provided under this
section during one calendar year shall affect the expenses eligible for
reimbursement or in-kind benefits provided during another calendar year; and


(iii)            to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any written plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).


(b)            Good Reason; Other Than for Cause, Death or Disability.  If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Death or Disability or the Executive shall
terminate employment for Good Reason:


(i)            the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination, except as provided in Section 6(f)
of this Agreement, the aggregate of the following amounts:


(A)            the Accrued Obligations; and


(B)            the amount equal to the product of (1) three times, and (2) the
sum of (x) the Executive’s Annual Base Salary and (y) the Highest Annual Bonus;


(ii)            for the period from Executive’s Date of Termination through
December 31 of the second calendar year following the calendar year of
Executive’s Date of Termination, the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to those which would have
been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies and their families at a cost to the
Executive no greater than the cost the Executive would have paid for such
benefits if he had remained employed, provided, however,

 

Page 10

--------------------------------------------------------------------------------



that (i) if continuation is not possible under the terms of the applicable plan,
program, practice or policy, then the Company shall pay in cash in a lump sum
within thirty (30) days following Executive’s Date of Termination an amount
equal to the present value of the contributions the Company would have made
thereunder on behalf of Executive and/or Executive’s family for the period from
Executive’s Date of Termination through December 31 of the second calendar year
following the calendar year of Executive’s Date of Termination, calculated using
(a) Company contribution levels in effect on the Date of Termination and (b) a
present value discount rate, equal to 120% of the Federal short-term rate (using
monthly compounding) as defined in Section 1274(d) of the Code and as published
for the month immediately preceding the month of payment; and (ii) if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other welfare benefits under another employer provided plan, the
medical and other welfare benefits described herein shall be secondary to those
provided under such other plan during such applicable period of
eligibility.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until 3 years after the Date of Termination and to have
retired on the last day of such period.  To the extent required by Code Section
409A, (i) a reimbursement made under this section shall be paid by December 31
of the calendar year after the calendar year in which the reimbursed expense is
incurred and (ii) no reimbursement or in-kind benefit provided under this
section during one calendar year shall affect the expenses eligible for
reimbursement or in-kind benefits provided during another calendar year; and


(iii)            for the period from Executive’s Date of Termination through
December 31 of the second calendar year following the calendar year of
Executive’s Date of Termination, the Company shall, at its sole expense as
incurred, provide the Executive with reasonable outplacement services the scope
and provider of which shall be selected by the Executive in his sole discretion
(to the extent such selection is reasonable and directly related to Executive’s
termination of employment with the Company), provided that any reimbursement
made to Executive under this Section 6(b)(iii) shall be paid by December 31 of
the third calendar year following the calendar year of Executive’s Date of
Termination; and


(iv)            to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any written plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).


Executive’s resignation for Good Reason shall not provide a basis for denying
Executive any retirement or other benefits if he otherwise qualifies for such
benefits.


(c)            Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits.  Accrued Obligations shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in

 

Page 11

--------------------------------------------------------------------------------



cash within 30 days of the Date of Termination.  With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 6(c)
shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits at least equal to the most
favorable benefits provided by the Company to the estates and beneficiaries of
peer executives of the Company under such written plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and their beneficiaries.  To the extent required by 409A, (i) a
reimbursement made under this Section 6(c) shall be paid by December 31 of the
calendar year after the calendar year in which the reimbursed expense is
incurred and (ii) no reimbursement or in-kind benefit provided under this
Section 6(c) during one calendar year shall affect the expenses eligible for
reimbursement or in-kind benefits provided during another calendar year.


(d)            Disability.  If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, this
Agreement shall terminate without further obligations to the Executive, other
than for payment of Accrued Obligations and the timely payment or provision of
Other Benefits.  Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
6(d) shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company to disabled executives
and/or their families in accordance with such written plans, programs, practices
and policies relating to disability, if any, as in effect generally with respect
to other peer executives and their families at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and their
families.  To the extent required by 409A, (i) a reimbursement made under this
Section 6(d) shall be paid by December 31 of the calendar year after the
calendar year in which the reimbursed expense is incurred and (ii) no
reimbursement or in-kind benefit provided under this Section 6(d) during one
calendar year shall affect the expenses eligible for reimbursement or in-kind
benefits provided during another calendar year.


(e)            Cause; Other than for Good Reason.  If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) Executive’s Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid.  If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations and the timely payment or provision of Other Benefits.  In such
case, all Accrued Obligations shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.

 

Page 12

--------------------------------------------------------------------------------



(f)            Application of Code Section 409A.


(i)            Notwithstanding any other provision in this Agreement, the
Executive and the Company intend for this Agreement to comply with the
provisions of Code Section 409A and any Treasury Regulations issued thereunder.
Each provision and term of this Agreement should be interpreted accordingly. If
any provision or term of this Agreement would be prohibited by or be
inconsistent with Code Section 409A, then such provision shall be deemed to be
conformed to comply with Code Section 409A or, if such conformation is not
possible, such provision shall be null and void to the extent, and only to the
extent, required for this Agreement to be in compliance with Code Section 409A
without effecting the remainder of this Agreement.


(ii)            To the extent required by Code Section 409A, in the event the
Executive is a “key employee” as provided in Code Section 409A(a)(2)(i) on the
Date of Termination, any amounts payable hereunder shall be paid no earlier than
the first business day after the six month anniversary of the Date of
Termination.  Whether the Executive is a key employee and whether an amount
payable to the Executive hereunder is subject to Code Section 409A shall be
determined by the Company.


7.            Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company and for which the Executive
may qualify, nor, subject to Section 12(f), shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.


8.            Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred, during the Executive’s lifetime, to the full
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).   Any reimbursement under this Section 8 shall be made no later
than December 31 of the calendar year after the calendar year in which the
applicable expense is incurred.

 

Page 13

--------------------------------------------------------------------------------





9.            Certain Additional Payments by the Company.


(a)            Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Code Section 4999 or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.  Notwithstanding the
foregoing provisions of this Section 9(a), if it shall be determined that the
Executive is entitled to a Gross-Up Payment, but that the  Payments do not
exceed 110% of the greatest amount that could be paid to the Executive such that
the receipt of Payments would not give rise to any Excise Tax (the “Reduced
Amount”), then no Gross-Up Payment shall be made to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.


(b)            Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm
hereunder).  All fees and expenses of the Accounting Firm shall be borne solely
by the Company.  Any Gross-Up Payment, as determined pursuant to this Section 9,
shall be paid by the Company to the Executive within 5 days of the receipt of
the Accounting Firm’s determination, but no later than the last day of the
calendar year following the calendar year in which the Executive remits the
related taxes. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.  As a result of the uncertainty in the
application of Code Section 4999 at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount

 

Page 14

--------------------------------------------------------------------------------



of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.


(c)            The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:


(i)            give the Company any information reasonably requested by the
Company relating to such claim,


(ii)            take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,


(iii)            cooperate with the Company in good faith in order effectively
to contest such claim, and


(iv)            permit the Company to participate in any pro­ceedings relating
to such claim; provided, however, that the Company shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Such tax indemnification shall
be paid to Executive no later than December 31 of the calendar year following
the calendar year in which the Executive remits the related taxes.  In addition,
payment of such costs and expenses shall occur no later than December 31 of the
calendar year in which the taxes that are the subject of the proceedings are
remitted to the taxing authority or, if no taxes are remitted, the last day of
the calendar year following the taxable year in which the audit is completed or
there is a final and nonappealable settlement of the litigation. Without
limitation on the foregoing provisions of this Section 9(c), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to

 

Page 15

--------------------------------------------------------------------------------



which such contested amount is claimed to be due is limited solely to such
contested amount.  Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.


(d)            If, after the receipt by Executive of a Gross-up Payment,
Executive becomes entitled to receive any refund with respect to the Excess Tax
to which such Gross-up Payment relates, Executive shall promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).


10.            Restrictive Covenants.


(a)            Confidential Information.  The Executive shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.


(b)            Nonraiding of Employees. The Executive covenants that during
Executive’s employment hereunder and for a period of 2 years immediately
following the date of termination of Executive’s employment, but only if said
termination is voluntary or for Cause, Executive will not solicit, induce or
encourage for the purposes of employing or offering employment to any
individuals who, as of the date of termination of the Executive’s employment,
are employees of the Company, nor will Executive directly or indirectly solicit,
induce or encourage any of the Company’s employees to seek employment with any
other business, whether or not the Executive is then affiliated with such
business.


In no event shall an asserted violation of the provisions of this Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


11.            Successors.


(a)            This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

Page 16

--------------------------------------------------------------------------------



(c)            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


12.            Miscellaneous.


(a)            This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)            All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed, if to
the Executive, to the Executive’s address, or record with the Company and, if to
the Company, to LandAmerica Financial Group, Inc., 5600 Cox Road, Glen Allen,
Virginia 23060 Attention:  Chairman & Chief Executive Officer, or to such other
address as either party shall have furnished to the other in writing in
accordance herewith.  Notice and communications shall be effective when actually
received by the addressee.


(c)            The invalidity or unenforceability of any pro­vision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)            The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(e)            The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Sections 6(b)(i)-(v) of this Agreement, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.


(f)            The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, subject to Section 1(b) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement.  From and after
the Effective Date, this Agreement shall become effective, and shall replace and
supersede any existing Employment Agreement between the Company and the
Executive, to the extent its terms are more advantageous to the Executive,
except that any covenants contained in any prior

 

Page 17

--------------------------------------------------------------------------------



agreement between Executive and the Company restricting Executive’s ability to
compete with or to solicit the employees, clients or customers of the Company,
or to use or disclose any Confidential Information (as that term is defined in
any such agreement), shall remain in full force and effect.


(g)            The Executive hereby acknowledges and agrees that this Agreement
is intended to replace and supersede the Change of Control Employment Agreement
between Executive and the Company dated December 28, 2006 and that such former
agreement has been terminated.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.




LANDAMERICA FINANCIAL GROUP, INC.




By:            _____________________________________
Theodore L. Chandler, Jr., Chairman and
Chief Executive Officer




__________________________________________
[Name of Executive]





 

Page 18

--------------------------------------------------------------------------------



Schedule to Change of Control Employment Agreements


Applicable Multiples


Executive Officer
Applicable Multiple
Theodore L. Chandler, Jr.
Principal Executive Officer
3
G. William Evans
Principal Financial Officer
3
Kenneth Astheimer
Named Executive Officer
3
Melissa Hill
Named Executive Officer
3
Jeffrey C. Selby
Named Executive Officer
3








 

Page 19

--------------------------------------------------------------------------------


